Name: Commission Regulation (EEC) No 2654/90 of 13 September 1990 on the supply of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 252/26 Official Journal of the European Communities 15. 9 . 90 COMMISSION REGULATION (EEC) No 2654/90 of 13 September 1990 on the supply of skimmed-milk powder as food aid food aid (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to UNRWA 2 743,6 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 t Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (&lt;) OJ No L 370, 30 . 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p . 6. (3) OJ No L 136. 26 . 5 . 1987, p . 1 . (*) OJ No L 204, 25. 7. 1987, p. 1 . 15. 9 . 90 Official Journal of the European Communities No L 252/27 ANNEX LOT A 1 . Operation No ('): 366/90  Commission Decision of 20. 4. 1990 2. Programme : 1990 3 . Recipient : UNRWA Headquarters, Vienna International Centre, PO Box 700, A-1400 Vienna, telex : 135310 UNRWA A 4. Representative of the recipient (3) (6) : UNRWA, Field Supply and Transport Officer, Jordan, PO Box 484, Amman, Jordan 5. Place or country of destination : Jordan 6. Product to be mobilized : Vitaminized skimmed milk powder 7. Characteristics and quality of the goods : (2) (^) (*) See OJ No C 216, 14. 8 . 1987, p. 4 (I.1.B.1 . to I.l.B.3 .) 8 . Total quantity : 400 tonnes 9. Number of lots : one 10 . Packaging and marking : 1 kg ; in 20-foot containers See OJ No C 216, 14. 8 . 1987, p. 4 and 5 (I.1.B.4 and I.l.B.4.1 ) Supplementary markings on the packaging : (,0) 'ACTION No 366/90 / VITAMINIZED SKIMMED MILK POWDER / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA  TO PALESTINE REFUGEES / DATE OF EXPIRY : . . .' and OJ No C 216, 14. 8 . 1987, p. 6 (under I.1.B.5) 1 1 . Method of mobilization : Community market The manufacture of the skimmed milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply ("): free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing ( ®) : Aqaba with the option of Lattakia (Syria) 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10  20. 10. 1990 18 . Deadline for the supply : 17. 11 . 1990 1 9 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ^): 12 noon on 1 . 10 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 8 . 10. 1990 ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 17.  27. 10. 1990 (c) deadline for the supply : 24. 11 . 1990 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10% of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, A 1 attention de Monsieur N, Arend, Batiment Loi 120, bureau 7/58, Rue de la Loi, 200, B-1049 Brussels, (telex : AGREC 22037 B or 25670 B) 25. Refund payable on request by the successful tenderer (*) : Refund applicable 17. 8 . 1990 fixed by Commission Regulation (EEC) No 2395/90 (OJ No L 222, 17. 8 . 1990, p. 12) No L 252/28 Official Journal of the European Communities 15. 9 . 90 LOT B 1 . Operation No ('): 365/90  Commission Decision of 20. 4. 1990 2. Programme : 1990 3 . Recipient : UNRWA Headquarters, Vienna International Centre, PO Box 700, A-1400 Vienna, telex : 135310 UNRWA A 4. Representative of the recipient (3) (') : UNRWA Field Supply and Transport Officer, Syria, PO Box 4313, Damascus, Syria 5. Place or country of destination : Syria 6 . Product to be mobilized : Vitaminized skimmed milk powder 7. Characteristics and quality of the goods : (2) 0 (*) (*) See OJ No C 216, 14. 8 . 1987, p. 4 (I.1.B.1 . to I.l.B.3.) 8 . Total quantity : 504 tonnes 9 . Number of lots : one 10 . Packaging and marking : 1 kg ; in 20-foot containers See OJ No C 216, 14. 8 . 1987, p. 4 and 5 (I.1.B.4 and l.l.B.4.1 ) Supplementary markings on the packaging : 'ACTION No 365/90 / VITAMINIZED SKIMMED MILK POWDER / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA  TO PALESTINE REFUGEES / LATTAKIA* and OJ No C 216, 14. 8 . 1987, p. 6 (I.1.B.5) 1 1 . Method of mobilization : Community market The manufacture of the skimmed milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply ("): free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Lattakia 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10  20. 10 . 1990 18 . Deadline for the supply : 17. 11 . 1990 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 12 noon on 1 . 10 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 1 2 noon on 8 . 10 . 1990 ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 17.  27. 10 . 1990 (c) deadline for the supply : 24. 11 . 1990 22 . Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10% of the tender in ecus 24 . Address for submission of tenders : Bureau de l'aide alimentaire , A 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, Rue de la Loi, 200, B-1049 Brussels, (telex : AGREC 22037 B or 25670 B) 25 . Refund payable on request by the successful tenderer (^ : Refund applicable 17. 8 . 1990 fixed by Commission Regulation (EEC) No 2395/90 (OJ No L 222, 17. 8 . 1990, p. 12) 15. 9 . 90 Official Journal of the European Communities No L 252/29 LOT e 1 . Operation No ('): 364/90  Commission Decision of 20. 4. 1990 2 . Programme : 1990 3 . Recipient : UNRWA Headquarters, Vienna International Centre, PO Box 700, A- 1400 Vienna, telex : 135310 UNRWA A 4. Representative of the recipient (3) (') : UNRWA, Field Supply and Transport Officer, Syria, PO Box 4313, Damascus, Syria 5 . Place or country of destination : Lebanon 6 . Product to be mobilized : Vitaminized skimmed milk powder 7. Characteristics and quality of the goods : (2) f) (")(*) See OJ No C 216, 14. 8 . 1987, p. 4 (I.1.B.1 . to I.l.B.3.) 8 . Total quantity : 579,6 tonnes 9 . Number of lots : one 10 . Packaging and marking : 1 kg ; in 20-foot containers See OJ No C 216, 14. 8 . 1987, p. 4 and 5 (I.1.B.4 and I.l.B.4.1 ) Supplementary markings on the packaging ; 'ACTION No 364/90 / VITAMINIZED SKIMMED MILK POWDER / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA  TO PALESTINE REFUGEES / LATTAKIA FOR LEBANON* and OJ No C 216, 14. 8 . 1987, p . 6 (under I.1.B.5) 1 1 . Method of mobilization : Community market The manufacture of the skimmed milk powder and the incorporation of vitamins must be carried out after the award of the tender 12 . Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing ('): Lattakia 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10  20. 10. 1990 18 . Deadline for the supply : 17 . 11 . 1990 1 9 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 1 . 10. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 8. 10 . 1990 ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 17.  27. 10. 1990 (c) deadline for the supply : 24. 11 . 1990 22 . Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de 1'aide alimentaire, A 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58 , Rue de la Loi, 200, B-1049 Brussels, (telex : AGREC 22037 B or 25670 B) 25 . Refund payable on request by the successful tenderer ^: Refund applicable 17. 8 . 1990 fixed by Commission Regulation (EEC) No 2395/90 (OJ No L 222, 17. 8 . 1990, p. 12) No L 252/30 Official Journal of the European Communities 15. 9 . 90 LOTS D and E 1 . Operation No ('): 363/90 and 362/90  Commission Decision of 20. 4. 1990 2. Programme : 1990 3. Recipient : UNRWA Headquarters, Vienna International Centre, PO Box 700, A-1400 Vienna, telex : 135310 UNRWA A 4. Representative of the recipient (3) (') : UNRWA, Field Supply and Transport Officer, West Bank, PO Box 19149, Jerusalem, Israel 5. Place or country of destination : Israel 6. Product to be mobilized : Vitaminized skimmed milk powder 7 . Characteristics and quality of the goods (2) f) (8) : See OJ No C 216, 14. 8 . 1987, p. 4 (I.l.B.1 . to I.l.B.3.) 8 . Total quantity : 1 260 tonnes 9 . Number of lots : two (Lot D : 422 tonnes ; Lot E : 838 tonnes) 10 . Packaging and marking ( l2) : 1 kg ; in 20-foot containers See OJ No C 216, 14. 8 . 1987, p. 4 and 5 (I.1.B.4 and I.l.B.4.1 ) Supplementary markings on the packaging : Lot D : 'ACTION No 363/90 / VITAMINIZED SKIMMED MILK POWDER / GIFT OF THE EURO ­ PEAN ECONOMIC COMMUNITY TO UNRWA  TO PALESTINE REFUGEES / ASHDOD' Lot E : 'ACTION No 362/90 / VITAMINIZED SKIMMED MILK POWDER / GIFT OF THE EURO ­ PEAN ECONOMIC COMMUNITY TO UNRWA  TO PALESTINE REFUGEES / ASHDOD' and OJ No C 216, 14. 8 . 1987, p. 6 (under I.1.B.5) 1 1 . Method of mobilization : Community market The manufacture of the skimmed milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply ("): free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Ashdod 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  25. 10 . 1990 18 . Deadline for the supply : 29 . 11 . 1990 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (&lt;): 12 noon on 1 . 10. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 1 2 noon on 8 . 10 . 1990 ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22 . 10 .  4. 11 . 1990 (c) deadline for the supply : 6. 12. 1990 22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the tender in ecus 24 . Address for submission of tenders : Bureau de l'aide alimentaire, A 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58 , Rue de la Loi, 200, B- 1049 Brussels, (telex : AGREC 22037 B or 25670 B) 25 . Refund payable on request by the successful tenderer (*) ; Refund applicable 17. 8 . .1990 fixed by Commission Regulation (EEC) No 2395/90 (OJ No L 222, 17. 8 . 1990, p. 12) 15. 9 . 90 Official Journal of the European Communities No L 252/31 Notes (') The operation number is to be quoted in all correspondence. (2) The successful tenderer shall deliver to the beneficiary a certificate from an official entity, certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member States concerned, have not been exceeded. (  ') Commission delegate to be contacted by the successful tenderer : see list in OJ No C 227, 7. 9 . 1985, p. 4 . (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  2.35 01 32  236 10 97  235 01 30  236 20 05. (^ Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards to export refund and, where appropriate, the monetary and accession compensatory amount?, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the detailes of period, rate and other circumstance concerning shipment. i7) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin . (") The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate . C) Option Lattakia and lots B and C : The health certificate and the certificate of origin must be signed and stamped by a Syrian consulate, including a statement that consular fees and charges have been paid. ( I0) The expiry date appearing on the packages must be 12 months after the date of manufacture. (") The contracted shipping terms shall be considered full liner terms (liner in/liner out) free Ashdod/ Lattakia/Aqaba, container yard and is understood to cover 15 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel . The ! 15 days free of container detention charges should be clearly marked on the bill of lading. Bona fide detention charges levies in respect of container detention(s) in excess of the said 15 days as detailed above will be borne by UNRWA. UNRWA shall not pay/not be charged any container deposit fees, ( l2) Consignment to be stowed in 20-foot containers containing not more than 17 tonnes each, net ; not more than 50 containers are to be shipped on any vessels .